URTH:. 3x
minal? Court strat Ft ¢
“2 2180. Barri ster + pr,

MEMO FOR’ ‘THE RECORD |

 

 

 

 

ae ne

OSG er ats

&

 

 

 
9/30/2020 | Rule 6.1 - Preliminary Hearing; Probable Cause Finding: Discharge or Commitment of Defendant; Procedure, Idaho R. Crim. P. 8.4 | Gas...

@ casetext Help Signin Sign Up

Search all cases and statutes... JX L

statutes, codes, and regulations
Idaho Court Rules

Idaho Criminal Rules

Title II - Preliminary ...

Idaho R. Crim. P. 5.1

| Download

As amended through May 13, 2020

Rule 5,1 - Preliminary Hearing; Probable Cause Finding; Discharge or Commitment of Defendant;
Procedure

(a) Preliminary Hearing. Unless indicted by a grand jury, a defendant charged in
a complaint with any felony is entitled to a preliminary hearing. If the defendant
waives the preliminary hearing, the magistrate must immediately file a written
order in the district court requiring the defendant to answer. If a waiver of
preliminary hearing form is used, the waiver form must be the Supreme Court
waiver of preliminary hearing form found in Appendix A of these rules. If the
defendant does not waive the preliminary hearing, the magistrate must schedule
a preliminary hearing within a reasonable time, but in any event not later than 14
days following the defendant's initial appearance if the defendant is in custody
and no later than 21 days after the initial appearance if the defendant is not in
custody. Time limits in this subsection may be extended with the consent of the
defendant and on showing of good cause, taking into account the public interest
and prompt disposition of criminal cases. In the absence of consent by the
defendant, time limits may be extended only on a showing that extraordinary

3 -

hitps://casetext.com/iule/idaho-court-rules/Idaho-criminal-ruies/title-li-preliminary-proceedings/rule-51-pretiminary-heating-probable-cause-finding-disc... td

 
9/20/2620 Rule 5,1 - Prellminary Hearing; Probable Cause Flading; Discharge or Commitment of Defendant; Procedure, Idaho R. Grim. P, 5.1] Cas...

. casetext Help Signin Sign Up
Search all cases and statutes... JX [|
VOU CULMULLU GLIM Ld LILLY 19 PLULGLIL Ui ouLULGCLEL CenteL LD rene ve uae ce
defendant committed the offense, the magistrate must immediately require the
defendant to answer in the district court. The finding of probable cause must be
based on substantial evidence on every material element of the offense charged,
Hearsay in the form of testimony or affidavits, including written certifications or

declarations under penalty of perjury, may be admitted to show the following:
(1) the existence or nonexistence of business or medical facts and records,

(2) judgments and convictions of courts,
(3) ownership of real or personal property, and

(4) reports of scientific examinations of evidence by state or federal agencies
or officials or by state-certified laboratories, provided the magistrate
determines the source of said evidence to be credible. Nothing in this rule
prevents the admission of evidence under any recognized exception to the
hearsay rule of evidence, The defendant is entitled to cross-examine witnesses
produced against the defendant at the hearing and may introduce evidence in
the defendant’s own behalf. Motions to suppress must be made in a trial court
as provided in Rule 12. However, if at the preliminary hearing the evidence
shows facts which would ultimately require the suppression of evidence sought
to be used against the defendant, the evidence must be excluded and must not
be considered by the magistrate in determining probable cause. A record of the
proceedings must be made by stenographic means or recording devices,

(c) Discharge of Defendant If the magistrate determines that a public offense
has not been committed or that there is not probable or sufficient cause to
believe that the defendant committed the offense, the magistrate must dismiss
the complaint and discharge the defendant.

(d) Records. After concluding the proceeding, the magistrate must immediately
deliver all papers in the proceeding to the clerk of the district court.

htips:licasetext.com/rulefidaho-court-rules/idaho-criminal-rules/titte-l-preliminary-proceedings/rule-51-prelimmarv-hearinecnrahahio.nm rea findina stlen ala

 
 

 

 

Page 1 of 1

Printed - 09/29/2020 06:22AM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Printed by SO6008
Arrest History
Public
| Name, last, first, m.
.| ARLEDGE DOUGLAS RAY
| Date of Birth Age SSN LEE
ape 61 054275
- Sex Height Weight Hair Eyes
M St" 175 BRO HAZ
Street Address
City, State, Zip
Case # Def Cnt Arrest Description , DR#
4093 61 000 04/01/4987 PROBATION VIOLATION 00-000000
M8804104 61 001 07/08/1988 ASSAULT 00-813196
'M8804104 01 002 07/08/1988 ASSAULT 00-813197
M8806727 Of 002 11/03/1988 PARKS PARKING (NIGHT AFTER CLOSING) 00-822075
M8806727 01 001 11/03/1988 WEAPON CONCEAL DANGEROUS 00-822076
-'M8&807208 . 01 007 11/22/1988 CONTEMPT OF COURT 00-823513
M&807840 01 004 12/20/1988 CONTEMPT OF COURT 00-825430
* M8900401 01 000 01/19/1989 BATTERY AGGRAVATED 00-901140
HCR16006 01 003 03/29/1989 BATTERY 00-905192
M8901808 07 004 03/14/1989 ASSAULT AGGRAVATED 00-905191
M8901808 07 002 03/14/1989 KIDNAPPING | - RANSOM 00-905192
M8901808 01 003 03/14/4989 BATTERY 00-905192
HCR16006 01 001 0329/1989 ASSAULT AGGRAVATED 00-905191
HCR16006 01 002 03/291989 KIDNAPPING I 00-905192

SHFArestHistory.pt Last Modified 09/25/2014

 
wr POM DRAG |

hoi. fO luet Tas

Court 2-Magistrale

ADA COUNTY

Register of Actions
Casc# SI8S0 1808

Issuing Agency B-Boise City
Municipality BO-Boise City
Judge 278-Richard A Schmidt
Case Ref M8902234

Pe fondsiatosg:

Prosecutor A-062 Joel D Horton
3/14/1989 Case Created

 

 

Charen(sk

GOT S 18-905-A

002 S 18-4503

(Hf ARLEDGE DOUGLAS RAY LES AaQgus4278 7
ASSAULT AGGRAVATED Felons
KIDNAPPING TI Felony
BATTERY . Misdemeanor _

083 8 18-903-A

Recisteral Actigne:

O3I141989 001 Charge Booked by ACSO 03/15/1989 14
03 141989 O01 Event Scheduled Arraignment 03 J4-1989 4.
O3/14/1989 002 Charge Booked by ACSO 03/15/1989 td
93 141989 002 Charge Amended by Prosecutor 03°15 1989 og
O3/1541989 003 Citation added trom Booking 03/15/1989 1d
03°13°1989 003 Additional Charge Filed 03/15'1989 ag
03.15,1989 O01 Charge Filed Cause Found TB
O3/FS'1989 002 Charge Filect Cause Found TB
03 15.1989 003 Charge Filed Cause Found tB
(13/18/1989 Arraignment RW
Q3 15 1989 Order Appointing Public Detender RY
03/15/1989 001 Bond Reduced or Amended to $50000.00 RW
03-15 1989 Event Scheduled Preliminary Hearine 03 29 1989 RW
03:17°1989 Event Scheduled Preliminary | fearing 03/29/1989 CB
03°17 1989 Defendant Request For Discovery BD
pV) -

 

var 1 cs

2 aeooar

 
aye MEDAL ADA COUNTY

Phra pt TENG Tees
Register of Actions
Case# HCR 16006
Court |-District
Issuing Agency A-Ada Count
Municipality AD-Ada County
dudge 147-D A Bail
Case Ref M&902234
Prosecutor A-062 Joel D Horton
412-1989 Case Created

Bedendantesy:

 

 

 

i! ARLEDGE DOUGLAS RAY
Chareets):

001 5 £8-908-4 ASSAULT AGGRAVATED Felony
002 $ 18-4503 KIDNAPPING I Felony
003 $ 18-903-A BATTERY Misdemeanor

Hevister at Actions:

04-12-1989 Committment and Papers

O4 121989 Defendant Transferred In M8902234.01
04121989 001 Bond Transferred From 8902234 3.00
04/1 7/1989 Information Filed

04/17/1989 Arraignment

04. £7: 1989 Request/Stipulation for Discovery 65-01; 1989

OF17 1989 GOL Not Guilty Plea
O4V171989 002 Not Guilty Plea
OVEF1989 003 Not Guilty Plea

04,17: 1989 Jury Trial Set 05.3)/1989

O3 25°]989 Transcript of P.H.

05°30 F989 Stipulation Continue Reset JT

O3'31 1989 C’Resets JT .

05/3 111989 Jury Trial Set 08/17/1989 -

09151989 O01 Defendant Found Guilty
09 15.1989 002 Defendant Found Guilty
09 $5 1989 003 Detendant Found Guilty

09°75'1989 Event Scheduled Sentencing Hearing. 10°23 1989
OD2S54 989 Motion App Verdict of Jury

O9/25:1989 = Motion for a New Trial

10 23.1989 sentence Hearing

1023°1989 O01 Final Judgment, Order or Decree
10'23/1989 O01 Sentenced to ISC} 20¥
10/23:1989 002 Final Judgment. Order or Decree
1W/23/1989 002 Sentenced to ISCi 25y
1023-1989 003 Final Judgment. Order or Decree
10231989 003 Sentenced to Jail 6m 224d er

. Concurrent
L114 1989 Notice of Appeal Amended
11.24 1989 Event Scheduled Hearing 12.18. £989
12311989 Order to Transport
{2 201989 Order Releasing Property
04011991 Motion Proceed Forma Pauper
04017199] Motion Production: Documents
04.09.1991 Order to Proceed Forma Pau
04 16199] Motion For Leave To Proceed
G4'16199] Motion For Prod of Document
OS/2 11994 Remittiur’/A firmed
07-25. 1991 Motion For Leave To Proceed

..in Forma Pauperis
O07 25 {99} Motton For Production of

.. Documents

Disposed 9. 15 1989
Disposed 09°15 1989

_ Disposed. 09°18 1989

Ps
PJ
P)
PS
HV
HV
HV
FV
HV
HV
PJ
PJ
PI
Py
Pl
PJ
PJ
PJ
Py
PJ
PI

PI
PE
PI
Pd
PJ

Pd

PJ

P)

PI
RC
RC
RC
KU
RC
RC
RC
DS

DDS

-E -

 

Wednesday Sentembher 146 ¢

Daur | ap

 
11 06.199]
03/17/1992

3°23 1992

05 G1 1992
06'O4 1992

G6° £71992
0] 23 [993
02:19 1993

Wel. ye el a. Ot et eee wee

ADA COUNTY

Register of Actions
Case# HCR 16006

Order Re: for Transcript
Motion to Release

Order Denving Motion far
Release |

Motion Preparation Trans
Motion for Production of
.. Documents

Order for Transcript
Order for Briefs

Order Vacating Order for
Briefs

te at

 

a

Ic
LC
Le
BB
Le

 

 
